Exhibit 10.1

 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of February 1, 2019,
is by and between Lingo Management, LLC, a Georgia limited liability company
(“Buyer”), and Fusion Cloud Services, LLC (f/k/a Birch Communications, LLC), a
Georgia limited liability company (“Seller”). Capitalized terms used herein have
the meanings set forth in Section 1.1.
 
RECITALS
 
WHEREAS, Seller and its Subsidiaries are engaged in the business of, providing,
among other things, telecommunications services, information services, and
interconnected Voice over Internet Protocol (“VoIP”) services to end-user
customers; and
 
WHEREAS, Buyer desires to purchase from Seller and the Applicable Seller
Subsidiary (as defined herein), and Seller and the Applicable Seller
Subsidiaries desire to sell, assign, transfer, convey and deliver to Buyer or
the Applicable Buyer Subsidiary, free and clear of any Encumbrances, the
Acquired Assets (each as defined herein).
 
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, the Parties agree as follows:
 
 
ARTICLE I

 
DEFINITIONS 

 

1.1 Defined Terms. In addition to terms that are used and otherwise defined in
this Agreement, the terms below shall have the following meanings:
 
“Acquired Assets” has the meaning set forth in Section 2.1.
 
“Acquired Customers” means the Active Customers together with the CABS Revenue
associated with those Active Customers.
 
“Active Customers” has the meaning set forth in Section 2.1(a).
 
“Acquired Customer Historical Valuation Report” means the report delivered by
Seller’s counsel to Buyer’s counsel via email in connection with the execution
of this Agreement containing customers of Seller and/or the Applicable Seller
Subsidiaries.
 
 “Affiliate” means, with respect to any Person, any other Person that directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such Person. For purposes of this definition,
“control” (including, with correlative meaning, the terms “controlled” and
“common control”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities, by contract or otherwise.
 


1

 
 
              “Agreement” has the meaning set forth in the introductory
paragraph.
 
“Applicable Buyer Subsidiary” means any Subsidiary of the Buyer that will
provide Services to the Acquired Customers following their date of transfer
hereunder.
 
“Applicable Seller Subsidiary” means any Subsidiary of the Seller that provides
Services to the Acquired Customers.
 
“Assumed Liabilities” has the meaning set forth in Section 2.3.
 
“Bill of Sale” means a bill of sale pursuant to which Seller shall sell, convey,
transfer, assign and deliver to Buyer (or a nominee of Buyer) the Acquired
Assets, in substantially the form attached hereto as Exhibit A.
 
“Books and Records” means all files, documents, instruments, papers, books,
reports, records, correspondence, supplier lists, tapes, microfilms,
photographs, letters, ledgers, journals, technical documentation (design
specifications, functional requirements, operating instructions, logic manuals,
flow charts, etc.), user documentation (installation guides, user manuals,
training materials, release notes, working papers, etc.), marketing and
promotional materials, and other similar materials in each case to the extent
related to the Acquired Customers or otherwise associated with the Acquired
Assets.
 
“BSS” has the meaning set forth in Section 2.1(f).
 
“Business Day” means any day on which national banking institutions in New York,
New York are open to the public for conducting business and are not required or
authorized to close.
 
“Buyer” has the meaning set forth in the introductory paragraph.
 
“CABS” means carrier access billing services.
 
“CABS Revenue” has the meaning set forth in Section 2.1(b).
 
“Closing” has the meaning set forth in Section 3.1(a).
 
“Closing Date” has the meaning set forth in Section 3.1(a).
 
“Closing Statement” has the meaning set forth in Section 2.6(a).
 
“Code” means the Internal Revenue Code of 1986, as amended.
                                                            

2

 
  
“Customer Paperwork” means all service order forms, master services agreements,
terms and conditions, letters of authorization, and any associated paperwork
signed by an Active Customer with the Seller and/or one of the Applicable Seller
Subsidiaries and associated with the provision of the Services to the Active
Customers.
 
“Customer Prepayments and Deposits” means the sum of, without duplication, (a)
any customer payments received by Seller or any Applicable Seller Subsidiary in
respect of Services to be provided by Buyer or any Applicable Buyer Subsidiary
from and after the date hereof; (b) customer deposits held by Seller or an
Applicable Seller Subsidiary in respect of Active Customers as of the date
hereof; and (c) credit balances of the Active Customers as of the date hereof.
 
“Delayed Closing” has the meaning set forth in Section 3.1(b).
 
“Elite Customer” means customers of Seller and/or Applicable Seller Subsidiaries
that purchases Services and either (a) have multiple locations that collectively
were billed $5,000 or more in December 2018 or (b) were originated as a customer
of Seller by a master agent or other agent where it was agreed between Seller or
the Applicable Seller Subsidiary and the agent to treat agent’s customers as
“Elite.”
 
“Excluded Customers” means all customers of Seller and/or any Applicable Seller
Subsidiary that, as of the date hereof (a) are 60 days or more past due from the
invoice date or (b) have credit balances.
 
“Encumbrance” shall mean any interest, pledge, lien, mortgage, security
interest, lease, sublease, hypothecation, deed of trust, right of use or
possession, right of first offer or first refusal, easement, servitude,
restrictive covenant, encroachment, encumbrances, restriction, judgment, demand,
successor liability claim, charge of any kind or nature, claim, obligation,
option or right, whether imposed by agreement, understanding, law, equity or
otherwise (whether legal or equitable, secured or unsecured, matured or
unmatured, contingent or non-contingent, liquidated or unliquidated, senior or
subordinated).
 
“Excluded Assets” has the meaning set forth in Section 2.2.
 
“Excluded Liabilities” has the meaning set forth in Section 2.4.
 
“FCC” shall mean the Federal Communications Commission.
 
“FCC Approval” has the meaning set forth in Section 7.4.
  
“Final Order” means an action taken or order issued by the applicable
Governmental Authority as to which: (a) no request for stay of the action or
order is pending, no such stay is in effect, and, if any deadline for filing any
such request is designated by statute or regulation, it is passed, including any
extensions thereof; (b) no petition for rehearing or reconsideration of the
action or order, or protest of any kind, is pending before the Governmental
Authority and the time for filing any such petition or protest is passed; (c)
the Governmental Authority does not have the action or order under
reconsideration or review on its own motion and the time for such
reconsideration or review has passed; and (d) the action or order is not then
under judicial review, there is no notice of appeal or other application for
judicial review pending, and the deadline for filing such notice of appeal or
other application for judicial review has passed, including any extensions
thereof, or if an appeal has been commenced, no stay is in effect.
 
“Governmental Authority” means any government, quasi-governmental entity or
other governmental or regulatory body or agency, whether foreign, federal, state
or local, or any agency, instrumentality, court or authority thereof.
 
“Law” means any federal, state, provincial, territorial, local, municipal,
foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, order, writ, edict, decree, rule, regulation,
judgment, ruling, policy, guideline or requirement issued, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority
of any Governmental Authority.
 
“Legal Requirements” means any federal, state, local, municipal, foreign,
international, multinational, or other administrative Order, constitution, Law,
ordinance, principle of common law, regulation, statue or treaty.
 
 
3

 
 
“Management Services Agreement” means a management services agreement
substantially in the form of Exhibit B attached hereto pursuant to which Buyer
would provide management services to Seller and the Applicable Seller
Subsidiaries with respect to the Acquired Customers prior to the Closing or the
Delayed Closing, as applicable.
 
“Non-Active Customers” means a customer listed on the Non-Active Customers List.
 
“Non-Active Customers List” has the meaning set forth in Section 2.1(c).
 
“Order” means any award, writ, injunction, judgment, order or decree issued,
made or rendered by any Governmental Authority.
 
“OSS” has the meaning set forth in Section 2.1(f).
 
“Parties” and “Party” means Buyer and Seller.
 
“Pass-Through Charges” means all charges collected for the purposes of being
remitted to a Governmental Authority, including federal universal service fund
charges remitted to USAC and state universal service fund charges remitted to
state authorities.
 
 “Person” means any individual, corporation, partnership, limited liability
company, trust, association, joint venture or other entity of any kind
whatsoever.
 
“Post-Closing Period” means, with respect to the applicable Acquired Assets sold
as of a certain date, any taxable period beginning on such date or, in the case
of any tax period which includes, but does not begin on or after such date, the
portion of such period beginning on such date.
 
“Pre-Closing Period” means, with respect to the applicable Acquired Assets sold
as of a certain date, any taxable period ending on or before the day immediately
preceding such date, or in the case of any taxable period which includes, but
does not end on or before such date, the portion of such period up to and
including the day immediately preceding such date.
 
“Proceedings” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative or investigative,
and whether one or more) commenced, brought, conducted, or heard by or before,
or otherwise involving, any Governmental Authority or arbitral body.
 
“Purchase Price” has the meaning set forth in Section 2.5.
 
“Redesignation Vendors” has the meaning set forth in Section 6.13.
 
“Regulatory Approval” means any consent, waiver, approval, order, communications
license, or authorization of the FCC, any State PUCs or any other Governmental
Authority required in connection with the execution of this Agreement or the
consummation of the transactions contemplated hereby.
 
“Regulatory Payments” shall mean the amounts necessary to satisfy any asserted
regulatory fees, assessments, fines, penalties or other payments assessed by the
FCC, any State PUC, USAC, or any similar state universal service fund
administrator, based upon Seller’s revenues or Seller providing Services to
Acquired Customers prior to the Closing Date.
 
 “Representative” means, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor or other representative of such
Person, including legal counsel, accountants and financial advisors.
 
“Revenue” means the actual revenue derived from the Acquired Customers, but
excluding any Pass-Through Charges.
 
 
4

 
 
“Seller” has the meaning set forth in the introductory paragraph.
 
“Services” means telecommunications services, information services, and
interconnected VoIP services as defined in 47 U.S.C. §§ 153(24), (25), (53).
 
“State PUC” shall mean the agencies or commissions or other Governmental
Authorities with jurisdiction over Seller, including, but not limited to, any
public utility commission, state regulatory agency or municipality.
 
“Subsidiary” means, with respect to any Person, any entity in which such Person
(a) owns, directly or indirectly, at least a majority of the outstanding voting
securities, equity interests, profits interest or capital interest, (b) is
entitled to elect at least one-half of the board of directors or similar
governing body or (c) in the case of a limited partnership or limited liability
company, is a general partner or managing member and has the power to direct the
policies, management and affairs of such entity.
 
“Tax” or “Taxes” (and with correlative meaning, “Taxable” and “Taxing”) means
(a) any federal, state, provincial, local, foreign or other income, alternative,
minimum, add-on minimum, accumulated earnings, personal holding company,
franchise, capital stock, net worth, capital, profits, intangibles, windfall
profits, gross receipts, value added, sales, use, goods and services, excise,
escheat, customs duties, transfer, conveyance, mortgage, registration, stamp,
documentary, recording, premium, severance, environmental, natural resources,
real property, personal property, ad valorem, intangibles, rent, occupancy,
license, occupational, employment, unemployment insurance, social security,
disability, workers’ compensation, payroll, health care, withholding, estimated
or other similar tax, duty, levy or other governmental charge or assessment or
deficiency thereof (including all interest and penalties thereon and additions
thereto whether disputed or not) and (b) any transferee liability in respect of
any items described in clause (a) above.
 
“Transaction Documents” means this Agreement, each Bill of Sale, the Management
Services Agreement and any other agreements, instruments or documents entered
into pursuant to this Agreement.
 
“Transfer Taxes” has the meaning set forth in Section 6.12.
 
“USAC” means the Universal Service Administrative Company.
 
1.2 Other Definitions and Interpretive Matter. Unless otherwise expressly
provided, for purposes of this Agreement the following rules of interpretation
shall apply:
 
(a) Calculation of Time Period. When calculating the period of time before
which, within which, or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded. If the last day of such period is a day other
than a Business Day, the period in question shall end on the next succeeding
Business Day.
 
(b) Dollars. Any reference in this Agreement to $ means U.S. dollars.
 
(c) Exhibits and Schedules. All Exhibits and Schedules attached or annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. Any capitalized terms used in any
Exhibit or Schedule but not otherwise defined therein shall be defined as set
forth in this Agreement.
 
(d) Gender and Number. Any reference in this Agreement to gender includes all
genders, and words imparting only the singular number include the plural and
vice versa.
 
(e) Headings. The division of this Agreement into Articles, Sections and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect or be utilized in the construction or interpretation of
this Agreement. All references in this Agreement to any “Section” or “Article”
are to the corresponding Section or Article of this Agreement unless otherwise
specified.
 
(f) Herein. Words such as “herein,” “hereof” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such words appear,
unless the context otherwise requires.
 
(g) Including. The word “including” or any variation thereof means “including,
without limitation,” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.
  
 
5

 
 
ARTICLE II
 
PURCHASE AND SALE; PURCHASE PRICE
 
2.1 Purchase and Sale of Assets. Upon the terms and subject to the conditions
and provisions contained herein, on the Closing Date or Delayed Closing, as
applicable, the Seller (or, if applicable, the Applicable Seller Subsidiary)
will sell, convey, transfer, assign and deliver to Buyer or an Applicable Buyer
Subsidiary, and Buyer or an Applicable Buyer Subsidiary shall purchase from
Seller (or, if applicable, an Applicable Seller Subsidiary), free and clear of
any and all Encumbrances, all right, title and interest in and to the following
assets of Seller or the Applicable Seller Subsidiary (collectively the “Acquired
Assets”):
 
(a) the customers specifically identified in the Acquired Customer Historical
Valuation Report (which does not include any Excluded Customers) that currently
purchase one or more Services from Seller and/or an Applicable Seller Subsidiary
that collectively have monthly recurring billed revenue (excluding any
Pass-Through Charges) for the month of January 2019 of $520,843 (resulting in
annualized billed revenue of $6,250,116) (the “Active Customers”);
 
(b) all CABS revenue associated with the Active Customers as of the Closing
(“CABS Revenue”);
 
(c) a list of all cancelled and non-active customers of Seller and the
Applicable Seller Subsidiaries that had, at any point during 12 months prior to
the date hereof, monthly recurring revenue (excluding any former Elite
Customers) of less than or equal to $190 (the “Non-Active Customers List”);
 
(d) all Customer Paperwork associated with the Active Customers;
 
(e) customer service telephone numbers (toll free and local numbers) and blocks
of telephone numbers assigned to Seller or any Applicable Seller Subsidiary,
that are solely used or maintained to support the Active Customers;
 
(f) all historical billing records, trouble ticket information and similar
information relating to the Acquired Customers contained in billing support
systems (“BSS”) or operations support systems (“OSS”) used by Seller and/or any
Applicable Seller Subsidiary, along with associated data definition and
migration assistance, including digital copies of invoices for each Acquired
Customer for up to six months prior to the date hereof, which shall be provided
to Buyer within 30 days following the execution date of this Agreement;
 
(g) any customer deposits and credit balances related solely to the Acquired
Customers; and
  
(h) all Books and Records related to the Acquired Customers.
 
2.2  Excluded Assets. Notwithstanding anything to the contrary contained in this
Agreement, neither Buyer nor any Applicable Buyer Subsidiary shall acquire any
assets of Seller or any Applicable Seller Subsidiary, other than the Acquired
Assets (the “Excluded Assets”).
 
2.3 Assumption of Liabilities. Upon the terms and subject to the conditions and
provisions contained herein, at the Closing, or, if applicable, the Delayed
Closing, Buyer shall assume all of the liabilities and obligations of Seller
and/or the Applicable Seller Subsidiary, as the case may be, under the Customer
Paperwork relating to the Active Customers arising from and after the date of
this Agreement, other than any such liabilities and obligations arising out of
or related to a breach or default thereunder by Seller or the Applicable Seller
Subsidiary (the “Assumed Liabilities”).
 
2.4 Liabilities Not Assumed. Except for the Assumed Liabilities, neither Buyer
nor any Applicable Buyer Subsidiary will assume any liability or obligation of
Seller or any Applicable Seller Subsidiary whatsoever, whether known or unknown,
disclosed or undisclosed, accrued or hereafter arising, absolute or contingent,
and Seller and the Applicable Seller Subsidiary will retain responsibility for,
and will timely discharge and satisfy, all such liabilities and obligations
(collectively the “Excluded Liabilities”).
 
2.5 Purchase Price.
 
(a) Subject to adjustment pursuant to Section 2.6, the aggregate cash amount to
be paid by Buyer to Seller for the Acquired Assets is $10,000,000 (the “Purchase
Price”).
 
(b) The Purchase Price shall be paid as follows:
 
(i) no later than one business day following the date of this Agreement, Buyer
will pay or cause to be paid to Seller by wire transfer of immediately available
funds $9,250,000 (the “Initial Payment”); and
 
(ii) on the Closing Date, Buyer will pay or cause to be paid to Seller by wire
transfer of immediately available funds an amount equal to the Purchase Price
(as adjusted pursuant to Section 2.6) minus the Initial Payment (such amount,
the “Closing Payment”).
  
 
6

 
 
2.6 Closing Statement.
 
(a) No later than five (5) Business Days prior to the Closing Date, Seller shall
deliver to Buyer a written statement (the “Closing Statement”) setting forth
Seller’s good faith estimate of the Customer Prepayments and Deposits. Should
Buyer object to any of the amounts or calculations in the Closing Statement,
Buyer and Seller shall cooperate in a diligent and good faith manner to resolve
such objections prior to the Closing, and the Closing Statement shall be
adjusted prior to the Closing to reflect any changes agreed to by Buyer and
Seller prior to the Closing.
 
(b) The Closing Payment shall be decreased by the Customer Prepayments and
Deposits set forth in the Closing Statement.
 
2.7 Failure to Fund the Full Amount of the Closing Payment. In the event that
Buyer fails to fund the full amount of the Closing Payment on the Closing Date,
(a) the Closing shall never the less proceed, but the value of the Acquired
Assets sold on such date and at any Delayed Closing, if applicable, shall be
adjusted pro rata to give effect to the Purchase Price being reduced by the
amount of the Closing Payment that is not paid by Buyer at the Closing, (b) the
value of the Acquired Assets transferred shall be further adjusted downward by a
factor of fifteen percent (15%) to take into account Buyer’s failure to meet its
obligations under this Agreement, and (c) Buyer shall refund to Seller an amount
equal to (i) the Net Amount (as defined in the Management Services Agreement)
actually received by Buyer under the Management Services Agreement from the date
hereof until the Closing multiplied by (ii) the quotient obtained by dividing
(A) the amount of the Closing Payment that is not paid by Buyer at the Closing
by (B) the Purchase Price.
 

ARTICLE III

 
THE CLOSING
 
3.1 Closing.
 
(a) The consummation of the transactions contemplated in this Agreement (the
“Closing”) shall take place at the offices of Jones Day, 1420 Peachtree Street,
NE, Suite 800, Atlanta, Georgia 30309, or at another location mutually agreed to
by the Parties, on the earlier of (i) subject to Section 3.1(b), April 1, 2019
(provided that all the conditions to Closing set forth in Article VII and
Article VIII , other than the conditions set forth in Section 7.5 and Section
8.5, have been satisfied or waived) and (ii) such time as all of the conditions
to Closing set forth in Article VII and Article VIII have been satisfied or
waived. The date on which the Closing occurs is referred to herein as the
“Closing Date”.
 
(b) If the Closing occurs pursuant to clause (i) of Section 3.1(a), Acquired
Assets subject to any Regulatory Approvals that have not been obtained at such
time will not be transferred to Buyer at such Closing and will remain subject to
the terms of the Management Services Agreement until such time as they are
conveyed to Buyer. Upon the receipt of any such Regulatory Approvals, the
Acquired Assets subject thereto will be transferred to Buyer within five (5)
Business Days of receipt of the associated Regulatory Approvals(s) (each such
transfer, a “Delayed Closing”).
 
3.2 Closing Deliveries. At the Closing, and, as applicable, at each Delayed
Closing:
 
(a) Seller shall sell, and Buyer shall purchase, the portion of the Acquired
Assets sold on such date, free and clear of all Encumbrances;
 
(b) Buyer shall assume the Assumed Liabilities associated with the Acquired
Assets sold on such date;
 
(c) at the Closing, Buyer shall fund the Closing Payment in accordance with
Section 2.5(b)(ii) and/or, only in the event of any short-fall in the amount of
such required payment, an adjustment in the value of the Acquire Assets shall be
made in accordance with Section 2.7 above and Buyer shall pay the amount
contemplated by clause (c) of Section 2.7.
 
(d) Seller shall deliver an executed Bill of Sale with respect to the portion of
the Acquired Assets sold on such date;
 
(e) Seller shall deliver such other instruments as shall be reasonably requested
by Buyer to vest in Buyer title in and to the Acquired Assets sold on such date;
and
 
(f) Seller shall deliver payoff letters and releases of all Encumbrances on the
Acquired Assets sold on such date, in form and substance reasonably satisfactory
to Buyer.
 
 
7

 


ARTICLE IV 

 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
As an inducement to Buyer to enter into this Agreement, Seller hereby makes the
following representations and warranties to Buyer as of the date hereof and as
of the Closing Date (and, if applicable, on the date of each Delayed Closing
with respect to the Acquired Assets sold on such date):
 
4.1 Organization and Good Standing. Seller is a limited liability company
validly existing and in good standing under the Laws of the state of Georgia.
 
4.2 Authority; Validity. Seller has the requisite power and authority necessary
to enter into and perform its obligations under this Agreement and the other
Transaction Documents to which it is a party and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance of this
Agreement by Seller and the consummation by Seller and the Applicable Seller
Subsidiaries of the transactions contemplated herein have been duly and validly
authorized by all necessary limited liability, corporate, partnership or similar
action on the part of Seller and each Applicable Seller Subsidiary and no
further action is required on the part of Seller or Applicable Seller Subsidiary
to authorize this Agreement or any Transaction Document to which it is a party
or the performance of its obligations hereunder or thereunder. This Agreement
has been duly and validly executed and delivered by Seller and each other
Transaction Document to which Seller or any Applicable Seller Subsidiary is a
party will be duly and validly executed and delivered by Seller or the
Applicable Seller Subsidiary at the Closing. This Agreement and the other
Transaction Documents to which Seller or an Applicable Seller Subsidiary is a
party constitutes the legal, valid and binding obligation of Seller or such
Applicable Seller Subsidiary enforceable against Seller or such Applicable
Seller Subsidiary in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws now or hereafter in effect relating to creditors’
rights generally or general principles of equity.
 
4.3 Litigation. There are no Proceedings pending or, to the knowledge of Seller,
threatened against Seller or any Applicable Seller Subsidiary with respect to
the Acquired Assets or that would adversely affect Seller’s or any Applicable
Seller Subsidiary’s ability to perform its obligations under this Agreement or
any other Transaction Documents to which it is a party or to consummate the
transactions contemplated hereby or thereby. There is no Order to which any of
the Acquired Assets is subject that would prevent the transfer of such Acquired
Assets according to the terms and conditions of this Agreement.
 
4.4 Compliance with Legal Requirements. Since May 4, 2018 neither Seller nor any
Applicable Seller Subsidiary has received any written notice of or been charged
with any violation of any Legal Requirements.
 
4.5 Consents and Approvals. Except as set forth on Schedule 4.5:
 
(a) No notices, reports or other filings are required to be made by Seller or
any Applicable Seller Subsidiary with, nor are any consents, registrations,
approvals, permits or authorizations required to be obtained by the Seller
and/or any of the Applicable Seller Subsidiaries from, any Governmental
Authority in connection with the execution, delivery and performance of this
Agreement by Seller and/or any Applicable Seller Subsidiary and the consummation
of the transactions contemplated hereby.
 
(b) Neither the execution, delivery or performance by Seller of this Agreement
or any of the Transaction Documents, nor the consummation of the transactions
contemplated by this Agreement or any of the Transaction Documents, will
directly or indirectly (with or without the giving of notice or the lapse of
time or both): (i) conflict with or result in a violation of any provision of
the certificate of formation or operating agreement (or similar governing
documents) of Seller or any Applicable Seller Subsidiary; (ii) assuming that all
filings, permits, authorizations, consents and approvals in Schedule 4.5 are
made and obtained, conflict with or result in a violation of any Legal
Requirements to which the Seller or any Applicable Seller Subsidiary or any of
the Acquired Assets is subject; (iii) contravene, conflict with or result in a
violation or breach of, or result in a default under, any provision of any
contract to which the Seller or any Applicable Seller Subsidiary is a party, or
give any Person the right to (x) declare a default or exercise any remedy under
any such contract or (y) modify, terminate, or accelerate any right, liability
or obligation of the Seller or any Applicable Seller Subsidiary under any such
contract, or charge any fee, penalty or similar payment to the Seller or any
Applicable Seller Subsidiary under any such contract; or (v) result in the
imposition or creation of any Encumbrance upon or with respect to any Acquired
Asset.
 
4.6 Revenue. The total monthly recurring billed revenue from the Acquired
Customers for January 2019 was $520,843, as validated by the Acquired Customer
Historical Valuation Report. The Acquired Customer Historical Valuation Report
does not include any Excluded Customers.
 
4.7 Brokers or Finders. Neither Seller, nor any Person acting on behalf of
Seller or any Applicable Seller Subsidiary, has paid or become obligated to pay,
or will become obligated to pay upon the Closing, any fee or commission to any
broker, finder, investment banker, agent or intermediary for or on account of
the transactions contemplated by this Agreement, and Seller shall hold harmless
and indemnify Buyer from any claims with respect to any such fees or
commissions.
 
4.8 No other Representations or Warranties. Except for the representations and
warranties expressly made by Seller in this Article IV, Seller makes no
representation or warranty, express or implied, at Law or in equity, with
respect to Seller, any Applicable Seller Subsidiary, or the Acquired Assets.
Buyer hereby acknowledges and agrees that, except to the extent specifically set
forth in this Agreement, Buyer and or the Applicable Buyer Subsidiary is
purchasing the Acquired Assets on an “as-is, where is” basis.
                                                             

 
8

 
                               


ARTICLE V 

 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
As an inducement to Seller to enter into this Agreement, Buyer hereby makes the
following representations and warranties to Seller as of the date hereof and as
of the Closing Date (and, if applicable, on the date of each Delayed Closing):
 
5.1 Organization and Good Standing. Buyer is a limited liability company validly
existing and in good standing under the Laws of the State of Georgia. Buyer is
not in violation of its governing documents in any material respect.
 
5.2 Authority; Validity. Buyer has the requisite limited liability company power
and authority necessary to enter into and perform its obligations under this
Agreement and the other Transaction Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance of this Agreement by Buyer and the consummation by
Buyer and/or the Applicable Buyer Subsidiaries of the transactions contemplated
herein have been duly and validly authorized by all requisite limited liability
company or corporate authority on the part of Buyer and each Applicable Buyer
Subsidiary in respect thereof. This Agreement has been duly and validly executed
and delivered by Buyer and each other Transaction Document to which Buyer or any
Applicable Buyer Subsidiary is a party will be duly and validly executed and
delivered by Buyer or the Applicable Buyer Subsidiary, as applicable, at the
Closing. This Agreement and the other Transaction Documents to which Buyer or
such Applicable Buyer Subsidiary is a party constitute the legal, valid and
binding obligation of Buyer or such Applicable Buyer Subsidiary, enforceable
against Buyer or such Applicable Buyer Subsidiary in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws now or hereafter in
effect relating to creditors’ rights generally or general principles of equity.
 
5.3 Litigation. There are no Proceedings pending or, to the knowledge of Buyer,
threatened against Buyer or any Applicable Buyer Subsidiary, that would
adversely affect Buyer’s or any Applicable Buyer Subsidiary’s ability to perform
its obligations under this Agreement or any other Transaction Documents to which
it is a party or to consummate the transactions contemplated hereby or thereby.
 
5.4 Consents and Approvals. Except as set forth on Schedule 5.4:
 
(a) No notices, reports or other filings are required to be made by Buyer or any
Applicable Buyer Subsidiary with, nor are any consents, registrations,
approvals, permits or authorizations required to be obtained by Buyer and/or any
Applicable Buyer Subsidiary from, any Governmental Authority in connection with
the execution, delivery and performance of this Agreement by Buyer and/or any
Applicable Buyer Subsidiary and the consummation of the transactions
contemplated hereby.
 
(b)           Neither the execution, delivery or performance by Buyer of this
Agreement or any of the Transaction Documents to which it is a party, nor the
consummation of the transactions contemplated by this Agreement or any of the
Transaction Documents to which it is a party, will directly or indirectly (with
or without the giving of notice or the lapse of time or both): (i) conflict with
or result in a violation of any provision of the certificate of formation or
operating agreement (or similar governing documents) of Buyer or any Applicable
Buyer Subsidiary; (ii) assuming that all filings, permits, authorizations,
consents and approvals in Schedule 5.4 are made and obtained, conflict with or
result in a violation of any Legal Requirements to which the Buyer or any
Applicable Buyer Subsidiary or any of the Acquired Assets is subject; (iii)
contravene, conflict with or result in a violation or breach of, or result in a
default under, any provision of any contract to which the Buyer or any
Applicable Buyer Subsidiary is a party, or give any Person the right to
(x) declare a default or exercise any remedy under any such contract or
(y) modify, terminate, or accelerate any right, liability or obligation of the
Buyer or any Applicable Buyer Subsidiary under any such contract, or charge any
fee, penalty or similar payment to the Buyer or any Applicable Buyer Subsidiary
under any such contract; or (iv) result in the imposition or creation of any
Encumbrance upon or with respect to any Acquired Asset.
 
5.5 Brokers or Finders. Except for payments that may be payable to Macquarie
Capital (USA) Inc. by Buyer or its direct or indirect equityholders, neither
Buyer or any Applicable Buyer Subsidiary, nor any Person acting on behalf of
Buyer or any Applicable Buyer Subsidiary, has paid or become obligated to pay,
or will become obligated to pay upon the Closing, any fee or commission to any
broker, finder, investment banker, agent or intermediary for or on account of
the transactions contemplated by this Agreement, and Buyer and the Applicable
Buyer Subsidiaries shall hold harmless and indemnify Seller and each Applicable
Seller Subsidiary from any claims with respect to any such fees or commissions.
 
5.6 Financial Capability. At the Closing, Buyer will have sufficient
unrestricted funds on hand (through existing credit facilities or otherwise) to
pay the Closing Payment.
 
5.7 No other Representations or Warranties. Except for the representations and
warranties expressly made by Buyer in this Article V, Buyer makes no
representation or warranty, express or implied, at Law or in equity, with
respect to Buyer, any Applicable Buyer Subsidiary, or the transactions
contemplated hereby.
  
 
9

 
  
                            ARTICLE VI                               


 
COVENANTS
 
6.1 Reasonable Efforts. Subject to the terms and conditions set forth in this
Agreement, each Party will cooperate with the other and use commercially
reasonable efforts to take or cause to be taken all actions, and to do or cause
to be done all things, reasonably necessary, proper or advisable under this
Agreement and applicable Legal Requirements to consummate and make effective, as
soon as reasonably practicable, the transactions contemplated by this Agreement,
including preparing and filing, as soon as reasonably practicable, all
documentation to effect notices, reports and other filings necessary, proper or
advisable to be filed with, and obtaining, as soon as reasonably practicable,
all consents, registrations, approvals, permits and authorizations necessary,
proper or advisable to be obtained from, any third party or Governmental
Authority.
 
6.2 Further Assurances. In addition to the provisions of this Agreement, from
time to time after the Closing Date, Seller and Buyer will use all commercially
reasonable efforts to execute and deliver such other instruments of conveyance,
transfer or assumption, as the case may be, and take such other actions as may
be reasonably requested to implement more effectively the transactions
contemplated hereby, and the conveyance and transfer of the Acquired Assets. In
connection therewith, Seller shall promptly forward to Buyer (a) all mail that
it receives after the Closing Date relating to the Acquired Assets, and (b) all
payments that it receives after the Closing Date relating to Services performed
by Buyer from and after such date (properly endorsed for the benefit of Buyer if
necessary).
 
6.3 Conduct of Seller’s Business. Prior to the Closing Date, Seller will carry
on its business with respect to the Acquired Assets in the usual and ordinary
course and in substantially the same manner as conducted on the date of this
Agreement. Without limiting the generality of the foregoing, Seller shall use
all commercially reasonable efforts to maintain in accordance with good business
practice existing relationships with its vendors and customers necessary to
preserve Acquired Customer relationships for Buyer. Seller shall not change
recurring or non-recurring rates, credit policies or collections procedures for
the Acquired Customers without the prior written consent of Buyer, which consent
shall not be unreasonably withheld, conditioned or delayed, or sell, transfer,
swap any of the Acquired Assets.
 
6.4 Access. From the date hereof until the Closing Date, or the last Delayed
Closing if applicable, Seller shall make available to Buyer during normal
business hours Seller’s personnel and any and all Books and Records and other
data that is reasonably related to the Acquired Assets, including billing data,
pricing data, product descriptions, payment data, customer service data,
regulatory data, network data and repair records data.
 
6.5 Migration of Data. Seller shall cooperate with Buyer to migrate all data
related to the Acquired Assets from the BSS and the OSS into Buyer’s (or its
designees) systems. The migration with respect to the Acquired Assets shall be
completed with respect to the Acquired Assets within thirty (30) days following
the date of this Agreement. Prior to Closing, Buyer will handle any data
classified as Customer Proprietary Network Information, pursuant to FCC rules,
in accordance with the provisions of the Management Services Agreement.
 
6.6 Regulatory Authorizations. The Parties will use their respective reasonable
best efforts to (i) take, or cause to be taken, all appropriate action and do,
or cause to be done, all things necessary, proper or advisable under applicable
Law, to consummate and make effective the transactions contemplated by this
Agreement as promptly as practicable following receipt of applicable Regulatory
Approvals, (ii) jointly obtain from all Regulatory Approvals, required to be
obtained by a Party, or any of their respective Subsidiaries, or to avoid any
Order by any Governmental Authority, in connection with the authorization,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, (iii) (A) as promptly as reasonably
practicable, and in any event within five (5) Business Days after the date
hereof, make all necessary filings, and thereafter make any other required
submissions, with respect to this Agreement required in order to obtain FCC
Approval, (B) as promptly as reasonably practicable, and in any event within ten
(10) Business Days after the date hereof, make all necessary filings, and
thereafter make any other required submissions, with respect to this Agreement
required in order to obtain all other Regulatory Approvals, and (C) as promptly
as reasonably practicable after the date hereof, make all necessary filings, and
thereafter make any other required submissions, with respect to this Agreement
required under any other applicable Law. Seller and Buyer will furnish to each
other all information required for any application or other filing under the
rules and regulations of any applicable Law in connection with the transactions
contemplated by this Agreement. Nothing in this Agreement will be deemed to
require the Seller, Buyer or any of their respective Subsidiaries (i) to divest
or hold separate any assets or agree to limit its future activities, method or
place of doing business, (ii) to commence any litigation against any Person in
order to facilitate the consummation of the transactions contemplated by this
Agreement, or (iii) to defend against any litigation filed with or brought by
any Governmental Authority seeking to prevent the consummation of, or impose
limitations on, any of the transactions contemplated hereby.
 
6.7 Regulatory Payments. With effect from the date of this Agreement, Buyer
shall be responsible for managing the payment of any Regulatory Payments with
respect to the Acquired Assets, as provided in the Management Services
Agreement.
                          

 
10

 
 
6.8 Notification of Customers. Buyer shall prepare a required joint letter to
the Active Customers in form and substance reasonably satisfactory to both
Parties. Seller shall provide Buyer with the necessary contact information for
the Active Customers as part of the Acquired Customer Historical Valuation
Report or in a separate file provide within five (5) Business Days from the date
of this Agreement. Buyer shall issue the joint notice to the Active Customers as
soon as reasonably practicable following the date of this Agreement, and shall
bear the costs and expenses of preparing the joint notice and mailing.
 
6.9 Access to Information; Maintenance of Records.
 
(a) For a period of three years after the Closing Date each Party and its
Representatives shall have reasonable access to all of the Books and Records
compiled with respect to the period prior to the Closing Date, in the possession
of the other Party to the extent that such access may reasonably be required by
such Party, or other matters relating to or affected by the operation of the
Acquired Assets.
 
(b) Such access shall be afforded by the Party in possession of such Books and
Records upon receipt of reasonable advance notice and during normal business
hours; provided, however, that: (i) any such access shall be conducted in such a
manner as not to interfere unreasonably with the operation of the business of
that Party; (ii) no Party shall be required to take any action which would
constitute a waiver of the attorney-client privilege or contravene any fiduciary
duty or binding agreement entered into prior to the date of this Agreement;
(iii) no Party shall be required to take any action which would reveal
confidential or proprietary information or trade secrets; (iv) no Party shall be
required to supply the other Party with any information which such Party is
under a legal obligation not to supply; and (v) no Party shall be required to
take any action that would contravene any applicable Law. The applicable Party
exercising this right of access shall be solely responsible for any costs or
expenses incurred by it hereunder.
 
(c) If the Party in possession of such Books and Records shall desire to dispose
of any such Books and Records prior to the expiration of such period, such Party
shall, prior to such disposition, give the other Party a reasonable opportunity
at such other Party’s expense, to segregate and remove such Books and Records as
such other Party may select.
 
6.10 Solicitation. Seller hereby agrees that for a period of one year from and
after the Closing Date, it shall not, and shall cause its Representatives not
to, directly or indirectly, solicit the Active Customers for the purpose of
providing the form of Services provided to the Active Customers on the Closing
Date. Seller agrees and acknowledges that in order to assure Buyer that the
Acquired Assets will retain their value, the foregoing restrictions on Seller
are necessary.
 
6.11 Taxes. Any sales Tax, use Tax, personal property Tax or similar Tax
attributable to the sale or transfer of the Acquired Assets (“Transfer Taxes”)
shall be borne by Seller. Seller shall be responsible for and shall pay any
Taxes arising or resulting from or in connection with the ownership of the
Acquired Assets attributable to the Pre-Closing Period. Buyer shall be
responsible for and shall pay any Taxes arising or resulting from or in
connection with the ownership of the Acquired Assets attributable to the
Post-Closing Period. All Taxes (not including income Taxes) levied with respect
to the Acquired Assets for a Taxable period which includes (but does not end on)
the day immediately preceding the date on which such Acquired Assets were sold
by Seller hereunder shall be apportioned between Buyer and Seller based on the
number of days included in such period through and including the day immediately
preceding the date on which such Acquired Assets were sold by Seller hereunder
and the number of days included in such period from and after the such date.
 
6.12 Redesignation Charges. Seller or the Applicable Seller Subsidiary, shall
execute any transfer agreements or other documentation in the form required by
all incumbent local exchange carriers and any other vendors to enable the
expedited transfer of the Acquired Customers and any underlying services to
Buyer (“Redesignation Vendors”). Seller and the Applicable Seller Subsidiary, as
applicable, shall take all such other actions (but Buyer shall pay all costs,
fees and expenses imposed by any Redesignation Vendor) required to cause any
Redesignation Vendor to redesignate the Acquired Customers and the underlying
services to Buyer or any Applicable Buyer Subsidiary under the applicable
contracts between Buyer or any Applicable Buyer Subsidiary and such
Redesignation Vendors.
  

 ARTICLE VII


 
 CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER TO CLOSE
 
The obligations of Buyer to consummate the transactions contemplated by this
Agreement are subject to the satisfaction or waiver, at or prior to the Closing
(and any Delayed Closing, if applicable), of each of the following conditions:
 
7.1 Accuracy of Representations. The representations and warranties of Seller
set forth in this Agreement shall be true and correct in all material respects
(except that those representations and warranties that are qualified as to
materiality shall be true and correct in all respects) as of the Closing Date
(or the date of a Delayed Closing, as applicable) with the same effect as though
such representations and warranties had been made on and as of the Closing Date
(or the date of a Delayed Closing, as applicable) (provided that representations
and warranties that are confined to a specified date shall speak only as of such
date). Buyer shall have received a certificate signed by Seller to such effect.
  
 
11

 
 
7.2 Seller’s Performance. Each covenant and agreement that Seller is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
Date (or the date of a Delayed Closing, as applicable) shall have been duly
performed and complied with in all material respects and Buyer shall have
received a certificate signed by Seller to such effect.
 
7.3 No Order. No Governmental Authority shall have enacted, issued, promulgated
or entered any Order that is in effect and has the effect of making illegal or
otherwise prohibiting the consummation of the transactions contemplated by this
Agreement or could cause any of such transactions to be rescinded following the
Closing Date (or the date of a Delayed Closing, as applicable).
 
7.4 FCC Approval. Buyer or the Applicable Buyer Subsidiary shall have received
all approvals required from the FCC (the “FCC Approval”) to acquire the Acquired
Assets.
 
7.5 Other Regulatory Approvals. Buyer or the Applicable Buyer Subsidiary shall
have received all Regulatory Approvals, other than the FCC Approval, required or
necessary to acquire the Acquired Assets.
 
7.6 Seller’s Deliveries. Each of the deliveries required to be made to Buyer
pursuant to Section 3.2 shall have been so delivered.
 
7.7 Migration of Data. Seller shall have provided Buyer with a copy of the
information contained in its BSS and the OSS relating to the Acquired Customers
sufficient for input into Buyer’s BSS and OSS within 30 days from the date of
this Agreement.
 
7.8 Closing Statement. Buyer shall have agreed to the Closing Statement, or
Seller shall have agreed to any adjustments thereto requested by Buyer.
 
 
ARTICLE VIII 

 
CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLER TO CLOSE
 
Seller’s obligation to consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or prior to the Closing,
of each of the following conditions:
 
8.1 Accuracy of Representations. The representations and warranties of Buyer set
forth in this Agreement shall be true and correct in all material respects
(except that those representations and warranties that are qualified as to
materiality or similar expressions shall be true and correct in all respects) as
of the Closing Date (or the date of a Delayed Closing, as applicable) with the
same effect as though such representations and warranties had been made on and
as of the Closing Date (or the date of a Delayed Closing, as applicable)
(provided that representations and warranties that are confined to a specified
date shall speak only as of such date). Seller shall have received a certificate
of Buyer to such effect.
  
8.2 Buyer’s Performance. The covenants and agreements that Buyer is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
(or the date of a Delayed Closing, as applicable) shall have been performed and
complied with in all material respects (except that those covenants and
agreements that are qualified as to materiality or similar expressions shall
have been duly performed and complied with in all respects) and Seller shall
have received a certificate of Buyer to such effect.
 
8.3 No Order. No Governmental Authority shall have enacted, issued, promulgated
or entered any Order that is in effect and that has the effect of making illegal
or otherwise prohibiting the consummation of the transactions contemplated by
this Agreement or could cause any of such transactions to be rescinded following
the Closing Date(or the date of a Delayed Closing, as applicable).
 
8.4 FCC Approval. Buyer or the Applicable Buyer Subsidiary shall have received
the FCC Approval.
 
8.5 Other Regulatory Approvals. Buyer or the Applicable Buyer Subsidiary shall
have received all Regulatory Approvals, other than the FCC Approval, required or
necessary to acquire the Acquired Assets.
 
8.6 Buyer’s Deliveries. Each of the deliveries required to be made to Seller
pursuant to Section 3.2 shall have been so delivered.
 
ARTICLE IX

 
TERMINATION
 
9.1 Termination Events. Notwithstanding anything contained in this Agreement to
the contrary, this Agreement may only be terminated by either Seller or Buyer if
a Governmental Authority issues a Final Order prohibiting the transactions
contemplated hereby and, in any such case, such termination shall only be
effective with respect to any Acquired Assets the subject of such Final Order.
For avoidance of doubt, in no event shall Buyer have a right to terminate this
Agreement if it fails to secure the funds necessary to fund the Closing Payment.
  
 
12

 
 
9.2 Effect of Termination. In the event of termination of this Agreement
pursuant to Section 9.1, all rights and obligations of the Parties under this
Agreement shall terminate without any liability of any Party to any other Party;
provided that, (a) nothing herein shall relieve any Party from any liability for
(i) breach of any provision of this Agreement or (ii) fraud or willful
misconduct and (b) Buyer shall remain obligated to make the Closing Payment and
the Acquired Assets subject to any Final Order shall remain subject to the terms
and conditions of the Management Services Agreement. The provisions of this
Section 9.2 (and, to the extent applicable to the interpretation or enforcement
of such provisions, Article XI), shall expressly survive the termination of this
Agreement.

                            


ARTICLE X 

 
GENERAL PROVISIONS
 
10.1 Confidentiality. For a period of two years after the Closing Date, none of
Seller nor any of its Representatives, shall, directly or indirectly, without
the prior written consent of Buyer, disclose to any Person (other than each
other and their respective Representatives) any confidential or proprietary
information included in the Acquired Assets; provided that the foregoing
restriction shall not (a) apply to any information generally available to, or
known by, the public (other than as a result of disclosure in violation of this
Section 10.1), or (b) prohibit any disclosure (i) required by applicable Legal
Requirements so long as, to the extent legally permissible and feasible, Seller
provides Buyer with reasonable prior notice of such disclosure and a reasonable
opportunity to contest such disclosure or (ii) made in connection with the
enforcement of any right or remedy relating to any of the Transaction Documents
or the transactions contemplated thereby.
 
10.2 Transaction Expenses. Except as expressly provided in this Agreement, each
Party shall bear its own costs and expenses, including attorney, accountant and
other consultant fees, in connection with the execution and negotiation of this
Agreement and the consummation of the transactions contemplated hereby,
including in connection with obtaining the Regulatory Approvals.
 
10.3 Public Announcements. Unless otherwise required by applicable Legal
Requirement, Buyer, on the one hand, and Seller, on the other hand, shall
consult with each other before issuing any press release or otherwise making any
public statement with respect to the execution of this Agreement, the terms and
conditions hereof, the consummation transactions contemplated hereby, or the
activities and operations of the other and shall not issue any such release or
make any such statement without the prior written consent of the other (such
consent not to be unreasonably withheld, conditioned or delayed).
 
10.4 Notices. All notices, consents, waivers and other communications under this
Agreement must be in writing and shall be deemed to have been duly given when
(a) delivered by hand (with written confirmation of delivery), (b) delivered to
the addressee, if sent by an overnight delivery service (prepaid, receipt
requested), or (c) received or rejected by the addressee, if sent by registered
or certified mail (postage prepaid, return receipt requested), in each case to
the appropriate addresses and representatives (if applicable) set forth below
(or to such other addresses and representatives as a Party may designate by
notice to the other Parties):
 
(i) 
If to Seller, then to:
 
Fusion Cloud Services, LLC
c/o Fusion Connect, Inc.
420 Lexington Avenue, Suite 1718
New York, New York 10170
Attn: General Counsel
 
With a copies (which shall not constitute notice) to:
 
Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
Attn: Jack Miles, Esq.
 
(ii) 
If to Buyer:
 
Lingo Management, LLC
3060 Peachtree Road NW, Suite 1065
Atlanta, GA 30305
Attn: Michelle Ansley, President
 
With a copy (which shall not constitute notice) to:
 
Jones Day
1420 Peachtree Street, N.E.
Suite 800
Atlanta, Georgia 30309-3053
Attention: William B. Rowland
 
 
13

 
 
10.5 Waiver. Neither the failure nor any delay by any Party in exercising any
right, power, or privilege under this Agreement or the documents referred to in
this Agreement shall operate as a waiver of such right, power or privilege, and
no single or partial exercise of any such right, power, or privilege shall
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege. To the maximum extent
permitted by applicable Law, (a) no waiver that may be given by a Party shall be
applicable except in the specific instance for which it is given, and (b) no
notice to or demand on one Party shall be deemed to be a waiver of any right of
the Party giving such notice or demand to take further action without notice or
demand.
 
10.6 No Survival of Representations and Warranties. The representations and
warranties of the Parties contained herein and in any certificate or other
writing delivered pursuant hereto shall not survive the Closing Date; provided,
that if there are one or more Delayed Closings, the representations and
warranties shall survive until the last Delayed Closing.
 
10.7 Entire Agreement; Amendment. This Agreement (including the Exhibits) and
the other Transaction Documents supersede all prior agreements between Buyer and
any Applicable Buyer Subsidiary, on the one hand, and Seller and/or the
Applicable Seller Subsidiaries, on the other hand, with respect to its subject
matter and constitute a complete and exclusive statement of the terms of the
agreements between Buyer and the Applicable Buyer Subsidiary, on the one hand,
and Seller and each of the Applicable Seller Subsidiaries, on the other hand,
with respect to their subject matter. For the avoidance of doubt, this Section
10.7 does not supersede (i) the Agreement and Plan of Merger by and among Fusion
Telecommunications International, Inc., Fusion BCHI Acquisition LLC, and Birch
Communications Holdings, Inc. dated August 26, 2017, as amended, (ii) the
Transition Services Agreement by and among Fusion Connect, Inc. and Lingo
Management, LLC, dated May 4, 2018 or (iii) the Carrier Solutions Wholesale
Master Services Agreement by and between Fusion Connect, Inc. and Lingo
Management, LLC, dated May 4, 2018. This Agreement may not be amended except by
a written agreement executed by all of the Parties.
 
10.8 Assignment. This Agreement, and the rights, interests and obligations
hereunder, shall not be assigned by either Party by operation of Law or
otherwise without the express written consent of the other Party (which consent
may be granted or withheld in the sole discretion of such other Party);
provided, however, that Buyer shall be permitted, upon prior notice to Seller,
to assign all or part of its rights or obligations hereunder, including the
rights to acquire some or all of the Acquired Assets, to the Applicable Buyer
Subsidiaries.
 
10.9 Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability.
 
10.10 Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver.
 
(a) This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of Delaware applicable to contracts made to be performed
entirely in such state without regard to principles of conflicts or choice of
laws or any other Law that would make the Laws of any other jurisdiction other
than the State of Delaware applicable hereto.
 
(b) The Parties consent to service of process by mail (in accordance with
Section 10.4) or any other manner permitted by Law.
 
(c) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH
PARTY HEREBY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE, ACTION, CLAIM, CAUSE OF ACTION, SUIT (IN CONTRACT, TORT OR
OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY ACKNOWLEDGES THAT IT HAS
BEEN INFORMED BY THE OTHER PARTY THAT THIS SECTION 10.10(c) CONSTITUTES A
MATERIAL INDUCEMENT UPON WHICH THE PARTIES ARE RELYING AND WILL RELY ON IN
ENTERING INTO THIS AGREEMENT AND ANY OTHER AGREEMENTS RELATING HERETO OR
CONTEMPLATED HEREBY. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS SECTION 10.10(c) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
                                                                  

 
14

 
 
10.11 Counterparts. This Agreement and any amendment hereto may be executed in
one or more counterparts, each of which shall be deemed to be an original of
this Agreement or such amendment and all of which, when taken together, shall be
deemed to constitute one and the same instrument. Notwithstanding anything to
the contrary in Section 10.4, delivery of an executed counterpart of a signature
page to this Agreement or any amendment hereto by email attachment shall be
effective as delivery of a manually executed counterpart of this Agreement or
such amendment, as applicable.
 
10.12 Parties in Interest; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Parties and their respective
successors and permitted assigns. This Agreement is for the sole benefit of the
Parties and their permitted assigns, and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable
benefit, claim, cause of action, remedy or right of any kind.
 
10.13 Cumulative Remedies. All rights and remedies of either Party are
cumulative of each other and of every other right or remedy such Party may
otherwise have at Law or in equity, and the exercise of one or more rights or
remedies shall not prejudice or impair the concurrent or subsequent exercise of
other rights or remedies, including the right to specific performance of the
terms hereof
 
10.14 Non-Recourse. Any claim or cause of action based upon, arising out of, or
related to this Agreement may only be brought against Persons that are expressly
named as Parties, and then only with respect to the specific obligations set
forth herein. No former, current or future direct or indirect equityholders,
controlling Persons, stockholders, directors, officers, employees, members,
managers, agents, trustees, Affiliates, general or limited partners or assignees
of the Parties or of any former, current or future direct or indirect
equityholder, controlling Person, stockholder, director, officer, employee,
member, manager, agent, trustee, Affiliate, general or limited partner or
assignee of any of the foregoing (collectively, but for the avoidance of doubt
excluding the Parties) will have any liability or obligation for any of the
representations, warranties, covenants, agreements, obligations or liabilities
of any Party under this Agreement or for any action based on, in respect of, or
by reason of, the transactions contemplated hereby (including the breach,
termination or failure to consummate any of the transactions), in each case
whether based on contract, tort or strict liability, by the enforcement of any
assessment, by any legal or equitable action, by virtue of any statute,
regulation or applicable Law or otherwise and whether by or through attempted
piercing of the corporate, limited liability company or partnership veil, by or
through a claim by or on behalf of a Party hereto or another Person or
otherwise.
 
10.15  Effective Time. The transactions contemplated by this Agreement shall be
deemed to be effective as of 12:01 a.m. (Eastern Time) on the date hereof.
 
 
 [Signature page follows.]
 
 
15

 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.
 
 
 
FUSION CLOUD SERVICES, LLC
 
By: /s/ James P. Prenetta, Jr.
Name: James P. Prenetta, Jr.
Title: Executive Vice President and General Counsel
 
 
LINGO MANAGEMENT, LLC
 
By: /s/ Michelle Ansley
    Name: Michelle Ansley
Title: President
 
 


 
 

Exhibit A – Bill of Sale
 
BILL OF SALE
 
Pursuant to the Asset Purchase Agreement (the “Agreement”), dated as the 1ST day
of February 2019, by and between Fusion Cloud Services, LLC (f/k/a Birch
Communications, LLC), a limited liability company formed under the laws of the
State of Georgia (“Seller”), and Lingo Management, LLC, a limited liability
company formed under the laws of the State of Georgia (“Buyer”), and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller on behalf of itself and the Applicable Seller Subsidiaries,
does hereby unconditionally and irrevocably sell, assign, transfer, convey and
deliver unto Buyer and the Applicable Buyer Subsidiaries, and their successors
and assigns, the Acquired Assets (as defined in the Agreement) identified in
Annex A hereto, intending hereby to convey good, valid and marketable title to
all of the Acquired Assets listed in Annex A to Buyer free and clear of all
Encumbrances (as defined in the Agreement) to have and to hold those Acquired
Assets from and after the date hereof.
 
Seller hereby covenants to and agrees with Buyer, its successors and assigns, to
execute, acknowledge and deliver to, or to cause to be executed, acknowledged
and delivered to Buyer, its successors and assigns, all such further deeds,
assignments, transfers, conveyances, powers of attorney and assurances that may
be reasonably requested by Buyer for the selling, assigning, transferring,
conveying, delivering, assuring and confirming to Buyer, its successors or
assigns, or for aiding and assisting in collecting or reducing to Buyer’s
possession, the Acquired Assets listed in Annex A.
 
To the extent of any conflict between the terms of this Bill of Sale and the
Agreement, the terms of the Agreement shall govern and control.
 
This Bill of Sale shall be binding upon the successors and assigns of Seller and
the Applicable Seller Subsidiaries and shall inure to the benefit of the
successors and assigns of Buyer and the Applicable Buyer Subsidiaries.
 
The provisions of Sections 10.2 (Transaction Expenses), 10.4 (Notices) and 10.10
(Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver) of the
Agreement shall apply to this Bill of Sale and are hereby incorporated herein by
this reference.
 
IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be duly executed and
delivered as of this day of , 2019.
 
 
FUSION CLOUD SERVICES, LLC
 
By: __________________________
Name: James P. Prenetta, Jr.
Title: EVP and General Counsel
 

 


16
